DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Trainor on 09/14/2021.
The application has been amended as follows:
Claims 16-20 are cancelled.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical stapling apparatus comprising all the structural and functional limitations and further comprising an anvil head and an anvil center rod, a shell assembly having a annular staple cartridge, and an adapter assembly including: a tubular shaft supporting the shell assembly at a distal portion of the tubular shaft; an approximation assembly including: a lead screw; a tubular member threadably engaging the lead screw such that rotation of the lead screw causes axial displacement of the tubular member; a cable extending within the tubular shaft and coupled to the tubular member for concomitant displacement with the tubular member; and a trocar assembly extending from the cable, the trocar assembly coupled to the anvil assembly such that axial displacement of the tubular member transitions the anvil assembly between a spaced apart configuration, in which, the anvil head is spaced apart from the annular staple cartridge, and an approximated configuration, in which, the anvil head is in juxtaposed alignment with the annular staple cartridge; and a seal providing a fluid-tight seal such that the adapter assembly includes a sealed portion and an unsealed portion, wherein the 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/ROBERT F LONG/Primary Examiner, Art Unit 3731